Citation Nr: 0635884	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1979 to 
April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In November 2006, the Board received additional evidence 
submitted by the veteran without a waiver of RO 
consideration.  However, because the claim is granted in 
full, no prejudice to the veteran results from the Board's 
consideration of her claim.


FINDING OF FACT

The veteran's PTSD is likely related to active service.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, PTSD was incurred 
in active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the veteran's original 
claims file is missing.  All necessary steps in trying to 
obtain the veteran's original claims file have been taken.  
Once it became evident that such file was lost, the RO 
reconstructed the file as complete as possible.  The veteran 
was informed that her original claims file was missing; and 
in October 2005 sent records, listed in more detail below.  
There appears to be no other development which would serve 
useful as it pertains to reconstructing the veteran's file.  
Thus, while regrettable, the Board will be forced to make a 
decision based on the reconstructed claims file.  In this 
regard, the Board is aware that due to the fact that the file 
has been reconstructed it is difficult to ascertain what 
evidence was in the file when the RO made its decision. 

The Board observes that in cases where the veteran's claims 
file has been lost, the VA has a heightened reasons and bases 
duty to explain its findings and conclusions. O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991).  The Board notes that the 
veteran contends that she suffers from PTSD as a result of 
witnessing the scene of an accident in which her friend was 
killed in a helicopter crash.  

In November 2006, the Board received the following 
information submitted by the veteran in support of her claim:  
service personnel records, a newspaper article about the 
veteran, accident report from the Army Safety Center 
regarding a UH-1H helicopter crash on May 18, 1981, service 
medical records from December 1981 to January 1982, a 
February 1982 psychological report, a September 1986 letter 
from EWP, Ph.D., an October 1986 consultation report, a March 
1988 counseling statement, an August 1988 medical condition 
form, private medical records from Shawnee Regional Hospital 
dated in January 1996, VA treatment records dated from 
January 2001 to October 2002, a May 2001 Psychological 
Evaluation by JDC, Ph.D which is already in the record, a 
January 2003 letter authored by Dr. EMC which is already in 
the record, a June 2004 employee counseling report, a list of 
24 jobs that the veteran has had since the military, written 
statements from the veteran's mother and father, and the 
veteran's written statements. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Regulation 38 C.F.R. § 3.304(f) sets forth the three elements 
required to establish service connection for PTSD. Generally, 
and as applicable to this particular case, for service 
connection to be awarded for PTSD, the record must show: (1) 
a current medical diagnosis of PTSD in accordance with DSM-
IV; (2) medical evidence of a causal nexus between diagnosed 
PTSD and the claimed in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.

A review of the claims file reveals that the March 2002 
rating decision is on file which lists and describes the 
evidence used in its decision.  Of particular importance in 
this case are the veteran's stressor statement dated in July 
2001 and a partial report of a helicopter accident on May 18, 
1981.  The March 2002 rating decision noted that the partial 
report of helicopter accident on May 18, 1981 showed that 
members of the veteran's class were involved in this 
accident.  The veteran's stressor statement dated in July 
2001 indicated that she witnessed the scene of an accident in 
which her friend was killed.  

As noted above, the evidence received in November 2006 
included an accident report regarding a helicopter crash on 
May 18, 1981 in which three persons, including 1Lt FEB was 
killed.  Also of record are Army orders dated in September 
1980 which include names of the veteran and FEB. 

The Board notes that the March 2002 rating decision did not 
deny service connection on the basis that the veteran's 
claimed stressor had not been verified.  The RO solely denied 
service connection on the basis that there was no credible 
evidence showing a diagnosis of PTSD.  The Board concludes 
that the record contains credible supporting evidence that 
the claimed in-service stressor actually occurred.

With respect to the elements of (1) a current medical 
diagnosis of PTSD in accordance with DSM-IV and (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor, the Board notes that there are 
differing diagnoses and opinions of record.

The Board notes that the veteran submitted a statement in 
which she recalled that she saw a ring of fire through the 
trees and haze and there were chunks of black charcoaled 
pieces which looked like bodies and metal.  The veteran 
stated that a fellow classmate was on that helicopter and he 
had switched places with the veteran.  She stated that she 
was supposed to be on the helicopter that crashed.  The 
veteran indicated that she asked for help from the chaplain 
and the company commander but they just kept pushing her, 
sending her to more schools.  The veteran stated that little 
by little she started rebelling by not showing up for 
classes, talking back, and going AWOL.

Service medical records indicate that in December 1981 the 
veteran presented to the mental health clinic in AWOL 
condition.  She indicated that she would like to get out of 
the Army and felt intensely uncomfortable with the system.  A 
December 1981 psychiatric evaluation at Fort Sill dated in 
December 1981 and authored by Dr. DE indicates that the 
veteran had been unable to make a satisfactory emotional 
adjustment to the military and that she had coped to some 
degree through maintaining a dependent relationship with her 
mother.  Dr. DE found no major psychiatric disorder but 
predicted that a forced assignment to Korea would likely 
result in significant depression.  His impression was 
adjustment disorder and severe passive dependent personality.  
In his report, Dr. DE recommended a convalescent leave 
pending administrative separation.  

A report of psychological testing in January 1982 noted that 
the veteran became attached to Fort Sill after being declared 
AWOL from port call for Korea.  Her attorney referred her for 
psychological evaluation and treatment pending petition for a 
discharge from the Army in lieu of trial.  The report noted 
the December 1981 psychiatric evaluation authored by Dr. DE.  
The veteran reported that she had been harassed, belittled, 
disillusioned, and placed in positions where a lot of stress 
was incurred.  It is important to note that a history 
provided by the veteran from 1975 made no mention of the 
helicopter crash; however, she did report that in August 
1981, only three months after the helicopter accident, the 
Army sent her to Fort Eustis in Virginia for training in 
aviation maintenance and that while she was there, she 
suffered from severe depression.  She took a month's leave 
pending assignment to Korea; and in December 1981, pending 
port call to Korea, she appeared to have become paranoid, 
left the base, and called her mother to take her back home.  

The examiner found that the veteran's case history indicated 
that she had been unable to make a satisfactory emotional 
adjustment to the military and that she had coped to some 
degree through maintaining a severe passive dependency on her 
mother.  The examiner noted that the veteran was chronically 
depressed and in need of regular psychotherapeutic 
assistance.  The test results and behavioral observations 
were consistent with a diagnosis of an acute paranoid 
reaction in conjunction with severe passive dependent 
behavior patters.  Anxiety and excessive worry were noted to 
be chronic.  The examiner stated that resistance to treatment 
may be extreme and that suicidal periods were quite possible 
if separation from the service did not occur.    

VA outpatient treatment records dated from January 2001 to 
May 2004 include diagnoses of major depressive disorder, PTSD 
symptoms, and Axis II Traits NOS.  An October 2002 Progress 
Note assessment indicated, "Per the PTS[D] [symptom] 
inventory it indicates strongly that [the veteran] would 
carry the PTSD [diagnosis].  [The veteran] has had these 
[symptoms] for the last two [plus] decades ..."

A May 2001 Psychological Evaluation by JDC, Ph.D., Licensed 
Clinical Psychologist, noted that the veteran reported that 
while on a flight training exercise in 1981, she witnessed 
her friend "dead and burning in a helicopter crash."  She 
stated, "I saw a ring of fire, and there was the engine, and 
bodies burning."  The veteran indicated that her friend was 
an individual with whom she had formed a close bond.  The 
veteran reported that after the incident, she was unable to 
get back into a helicopter.  Dr. JDC diagnosed the veteran 
with PTSD, chronic, delayed onset, severe and major 
depression with psychotic features.  

While no longer part of the record, the March 2002 rating 
decision listed a VA examination dated January 29, 2002.  At 
the examination, the veteran reported that she was a 
helicopter pilot and that she was following a helicopter that 
apparently crashed.  The veteran stated that the helicopter 
crashed due to very foggy weather, but that she could see 
bodies burning inside the helicopter while flying.  The 
veteran stated that after this episode, she developed 
depression, anxiety, nightmares in which she saw monsters, 
phobia for flying, difficulty being around people, behavior 
changes, and insomnia.  

After mental examination of the veteran, the VA examiner 
diagnosed schizoaffective disorder, depressive type.  The VA 
examiner opined that at the time of the interview, the 
veteran was clearly depressed and paranoid but that it was 
clearly evident that she had long periods of depression 
starting in her teenage years.  The examiner also noted that 
the veteran had also experienced severe trauma by the death 
of her brother in an accident and that she had chronic major 
depression that appeared to have progressed over the years 
and evidence of paranoia.  The veteran reportedly denied 
hallucinations but the examiner noted that they could not be 
ruled out entirely.  Significant anger control problems 
including violent behavior and some degree of anxiety were 
noted.  The VA examiner noted that the veteran appeared to 
have very limited ego defenses in handling stress, that the 
veteran's symptomatology suggested a thought disorder and 
that over the years there had been a clear decline in her 
functioning, both occupationally and socially, interactions 
and ability to live a normal life.

The VA examiner stated that the veteran's reported symptoms 
were somewhat vague and could manifest in various different 
conditions.  He noted that the accident may have proved as an 
emotional stressor that may have aggravated prior symptoms 
and possibly an underlying diathesis and that it appeared 
that she did develop a phobia of flying after the incident.  
The VA examiner determined that the veteran's psychiatric 
etiology was unclear although a possible biological diathesis 
was not ruled out.  The veteran reportedly did have chronic 
depression and evidence of some degree of psychotic symptoms 
as well as symptoms of poor impulse control and tendency of 
violent acting out.

A letter from Dr. EMC indicates that the veteran underwent a 
psychiatric interview and evaluation in January 2003.  The 
veteran essentially reported the same incident that she had 
reported in 2001 in which her friend had died in a helicopter 
crash.  The veteran also reported suicidal ideation, 
intrusive distressing recollections of the incident, severe 
sleep disturbance including recurrent nightmares, severe 
depression, irritability, lack of frustration tolerance with 
numerous frequent outbursts of anger, difficulty with short 
term memory and with concentration, high level of anxiety 
which lead to exaggerated startle response, and loss of 
interest in most activities and relationships.  Dr. EMC 
stated that it was his professional opinion that the 
historical information provided by the veteran represented a 
classic PTSD.  The final diagnosis was PTSD, chronic, severe; 
major depression.        

In deciding whether the veteran has a current diagnosis of 
PTSD and whether that diagnosis of PTSD has been linked to 
her military service by competent medical evidence, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.

However, a more detailed discussion of the specific opinions, 
credentials of the diagnosticians, and circumstances of 
opinions in this case would not clarify the matter.  It would 
merely highlight that there is not a clear, rational basis 
for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical 
evidence of record, both for and against a finding that the 
veteran suffers from PTSD related to an incident she 
witnessed during active duty, is in a state of equipoise.  
Accordingly, all doubt is resolved in favor of the veteran 
and the Board concludes that she currently has PTSD that is 
related to a confirmed stressor during her active service. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


